Commission expert groups and balanced representation and transparency (debate)
The next item is the debate on:
the oral question by Mr de Jong, on behalf of the GUE/NGL Group, Mr Cashman, on behalf of the S&D Group, Mr Canfin, on behalf of the Verts/ALE Group, and Mrs Macovei, to the Commission on the revision of the framework for Commission expert groups and balanced representation and transparency (B7-0010/2011);
the oral question by Mrs Lepage, Mrs Wallis and Mrs Ries, on behalf of the ALDE Group, to the Commission on the revision of the framework for Commission expert groups and balanced representation and transparency (B7-0014/2011)
Mr President, at the end of last year, the Commission revised the rules for its expert groups. In the run-up to that revision, I was able to engage in good informal discussions with the Commission's representatives.
Nonetheless, it is strange that the European Parliament has never been formally involved in this. After all, transparency is a common concern of both the Commission and the European Parliament.
Can the Commissioner assure me that, in the future, we will have a formal dialogue on such questions before final decisions are made?
In the last week, I again contacted all kinds of civil society organisations. Unfortunately, they have not received any reassurances whatsoever that the composition of expert groups will be more balanced in the future. In fact, they have received information about the creation of new expert groups.
I know from my own experience, from the days when I myself was working for the Secretariat-General of the Commission, that Directorates-General are small kingdoms. However, if there is political will, then it must be possible for the Commission to decide to post on a single website all information about the new expert groups and about the accompanying notification procedures. Will the Commissioner ensure this is the case or will he bow to the Commission's official bureaucracy?
All civil society organisations are facing a huge lack of resources. That applies to the unions, consumer organisations and to representatives of SMEs. They are having to make do with a small office in Brussels, in contrast to large companies which have the resources to hire professional lobbyists. This means that, in the interests of workers, consumers and SMEs, people from outside Brussels, in particular, should be enabled to take a seat on expert groups.
However, this comes with a price tag. The Commission's website should indicate very clearly that travel and accommodation expenses will be reimbursed and, also, that a reimbursement scheme exists for other costs directly associated with work in expert groups. NGOs are often not aware of this nor do the Commission's officials bring this to their attention voluntarily. For a self-employed person, for example, it is impossible without reimbursement to just drop their work in order to participate in an expert group in Brussels. Such reimbursement should therefore be mandatory.
Directorate-General for Health and Consumers (DG SANCO) has a policy that experts who are recruited in a personal capacity should not be allowed to have any links to organisations which have a direct interest in the remit of a particular expert group. I call on the Commissioner to make DG SANCO's policy mandatory for all DGs.
Finally, I would like to hear from the Commissioner how it is possible that the Commission's website lists Greenpeace as a participant in Implementing Geological Disposal of Waste - Technology Platform, while I am in possession of correspondence between Greenpeace and the Commission which suggests that Greenpeace's application for participation was explicitly rejected by the Commission.
author. - Mr President, I should like to welcome the Commissioner to the world of politics, where no one is interested in what the Commission gets right, but is only interested in what it gets wrong.
This is a very good initiative, but Parliament, as Mr de Jong says, has some concerns. We have to ensure that expert groups are open to wider groups that can at least apply to get onto these expert working groups, and obtain information on how to do so.
We need to instil confidence in the expert working groups. To do that, we must have absolute transparency and, as has been said, they must not be dominated by big business, because this leads to the accusation of there being vested interests, and that undermines the work of the Commission and the work of the expert groups.
I say this as the rapporteur on the original regulation on public access to documents, which we implemented in this House in 2001.
As you well know, Commissioner, the whole principle of openness and taking decisions as closely to the citizens as possible emanates from the Amsterdam Treaty. We put this into practice with Regulation (EC) No 1049/2001, which is currently under revision. I would have thought that this would have presented a good opportunity for the framework programme on expert groups to be introduced into the regulation - the recast proposal of 2008, which interestingly Parliament does not accept.
You will notice that Mrs Macovei is in the Chamber. She has a great history of challenging for greater openness and transparency. Most political groups attach high importance to this.
I would like to know why Parliament was not consulted. Is the Commission going to open a website giving greater information as to how citizens' representatives and civil societies can become engaged? If not, why not?
As I said at the very beginning, Commissioner, welcome to the world of politics, where everyone is obsessed with what has not been done rather than with what has been achieved.
Mr President, Commissioner, I have given my backing to this oral question because I think it is of the utmost importance for the European Commission, and the European Union in particular, to be transparent and irreproachable where lobbying is concerned.
As you know, Brussels is the international lobbying capital, before Washington. There are more lobbyists in Brussels than in Washington, and one of the ways in which they exert their influence on the Commission is through these famous expert groups.
I am a member of the Committee on Economic and Monetary Affairs. You have, for example, a group of banking experts. Ninety-five per cent of the members of that expert group are bankers, and not just any bankers: only bankers from finance and investment banks, money market banks, and all the major US banks - J.P. Morgan, Bank of America and Goldman Sachs - are represented in it. On the other hand, there are no NGOs or trade unions in that expert group. The idea that the Commission should be advised only by investment bankers, and US investment bankers at that, with regard to changing banking rules seems totally surreal to me after the financial crisis we have gone through.
Hence there are some very precise questions and some very precise points in this oral question being put to you: are you going to change the composition of these expert groups? Are you going to ensure that the minutes are made public and that conflicts of interest are avoided? In the European Parliament, in fact, this is a completely transpartisan issue. There are left-wing MEPs, right-wing MEPs, Green MEPs and liberals who are very interested in these issues. Why were we not involved earlier in the reforms that you have introduced?
Mr President, Commissioner, I fully support what my fellow Members, and in particular Mr de Jong and Mr Canfin, have said. I can only regret that Parliament was not consulted before a final decision on the review was taken.
The issue of transparency and expertise is one that we debate on a very regular basis, in particular within the Committee on the Environment, Public Health and Food Safety, where my experience in my field is somewhat comparable to that which Mr Canfin has just demonstrated.
I should like, Commissioner, to emphasise two points. The first concerns the balance of the groups. This is an extremely important issue. The composition is very imbalanced: there are many very large companies, very few SMEs, and above all the industrial sector but not civil society. The fact is, the weight of the groups clearly has an impact on the decisions that the Commission has to take, since it relies on the experts' reports. If those expert reports were of no interest, they obviously would not be consulted. Consequently, restoring the balance so that it is representative of European society is absolutely vital, and I do not see any proposals in these new rules that favour either SMEs or civil society.
The second question concerns the selection of external experts. It is absolutely vital that we know, or at the very least that you know, exactly who is who and where those people who are talking to you come from. If experts present themselves as independent when in reality they are representing a lobby, the expertise they provide clearly cannot be regarded as a conclusive piece of information.
Extremely strict supervision and monitoring of declarations of interest is therefore absolutely vital to ensure that, if an expert is consulted as an industrial expert, things are at least clear. If he is consulted as a teacher when he is actually the representative of an industry, then things are no longer clear and they are not acceptable. I think that the issue of conflicts of interest is crucial. We have another example of this in the shape of a major problem at the Medicines Agency, which I believe we will have the opportunity to discuss again.
Therefore, I beg you, Commissioner, please restore our faith in the experts, as their opinions inform the decisions that are taken.
Vice-President of the Commission. - Mr President, of course, I do not know how much you know of the history of this issue, but I am particularly pleased to replace my colleague, Maroš Šefčovič, in replying to this question, because for the last five years it has been my domain. I was responsible for this area and am very pleased to tell you what has really been changed. It was an expert groups issue and, of course, unfortunately I have only three minutes to reply to your question. I will try to do my best.
As we mentioned, the new framework for Commission expert group was adopted in November 2010. It provides that, when defining the composition of these groups, the Commission departments concerned shall aim to ensure the balanced representation of relevant areas of expertise and areas of interest, while taking into account the work to be carried out and the specific expertise required.
The new framework for Commission expert groups provides for clearer and stronger horizontal rules on how to manage conflicts of interest. According to these rules, the relevant Commission services shall inform experts who are appointed in a personal capacity that, by accepting to be members of the group, they commit themselves to acting independently and in the public interest. These rules, which apply to all expert groups, constitute the Commission's sole policy on this matter and are requirements that all services must fulfil.
In October 2005, in an example of good cooperation with Parliament and Jens Bonde, MEP, the Commission launched an online public register of expert groups which provided valuable information on different aspects, such as the group's mission, tasks and composition. Since 2007, the Commission has been gradually publishing the names of expert group members, whether formally or informally established. This goes beyond the commitment made by the Commission in the 2005 framework for expert groups, which applied only to members of formal groups.
In 2009, the composition of expert groups was fully disclosed in the register. Thus, in principle, the names of all members of expert groups are available. This was a very strong requirement that Parliament imposed in 2005 and it has been complied with.
Following the adoption of the new framework for Commission expert groups, the Commission drew up a new version of the register in December 2010. This new version enhances transparency by providing new and more accurate information, notably on the type of entities listed and the procedures used to select members.
Furthermore, the new register increases transparency on the activities carried out by each group by allowing Commission departments to either publish relevant information in the register, or to provide a link from the register to a dedicated website where information can be found.
Finally, the presentation and readability of data encoded in the register has also been improved. Given the huge amount of information to be treated, the transition from the old to the new version of the register is still ongoing. Thus, some of the data still needs to be validated. The transition needs to be completed over the next few months.
Moreover, because for five and a half years I discussed these issues with various civil society organisations and Members of Parliament, I would ask you not to mystify the experts. There is no arithmetical link between the composition of expert groups and a decision. The decision is the Commission's political responsibility.
Parliament's committees have the same political responsibility when they meet in the presence of the same lobbyists. Do not forget that in 2005 we also launched a transparency register, then called the 'lobbyist register' and now the 'register of interest representatives', which has now developed into a joint register with Parliament. That is a great step ahead.
So something has been done. Things do not look so bad.
on behalf of the PPE Group. - Mr President, I would like to thank the Commissioner for his response. I am glad that I am speaking after him.
I would like to say that we would rather look to the present and the future than back to the past. We would rather see bigger steps being taken towards transparency. I join with my colleagues on this question and recall that Parliament has asked the Commission to take action to ensure the balanced representation of interest groups in the membership of expert groups.
As the Commissioner mentioned, we have a revised framework. In our view, however, there are still major shortcomings which undermine people's confidence. I will mention some of them.
Procedures to detect and eliminate conflicts of interest are missing. We need a procedure to detect and eliminate these. It is not enough to send a letter to the experts asking them to decide if they have a conflict of interest or not. Professional secrecy clauses have been extended beyond Commission staff to include members of expert groups so that, instead of moving towards more transparency, we are moving towards more secrecy. The lack of transparency persists with regard to the disclosure of expert groups' documents. Next, small and medium-sized enterprises and civil society organisations are not properly represented. Safeguards against industry dominance are insufficient. There is a risk of 'corporate capture' of expert groups.
So we ask for all information about the existing expert groups to be placed on a website in a timely manner, including information about membership and members and all calls for applications.
I take this opportunity to insist again on the need for transparency concerning EU fund beneficiaries. Finally, I would like to say that transparency ensures good governance and trust in the institutions. If we want people's trust, more - and full - transparency is the only way to go.
on behalf of the S&D Group. - Mr President, we know that there are many clichés concerning European decision-making.
The first one is that it is not transparent, but the EU is a tricky political system even for those who understand its functioning. Standard definitions hardly apply, therefore. Transparency and simplicity should be a basic aim for all actors in the EU. Our political system is sufficiently difficult on its own; we are not here to make it more difficult. Finding a legislative proposal somewhere on an EU website should not require special skills, so the user-friendly website the oral questions mention is not just an option - it is a must.
Another accusation is that the role of lobbying is unclear, and the role of big business is disproportionately strong. I know that lobbying can be useful for the Commission, as lobby groups often think up important points and provide information or even whole, ready-made, policy solutions. Here again I believe that transparency is a must and I am hopeful that this will be reflected in the future lobby register.
When it comes to expert groups, they should be seen for what they are: another playing field in which participants can put their interests forward. If the composition of those expert groups is biased, then expert groups merely provide one more opportunity for interest groups to succeed. However, these players are usually already good at putting their interests forward without the additional help of public authorities.
I can only repeat my colleagues' question: is it obligatory or not for the Commission to obtain balanced advice?
Mr President, it is obvious that transparency in the work of every official body should be guaranteed in every democratic society. This is needed for good decisions to be made objectively and to take account of all of society or the whole country or organisation which will be affected, and not some particular interests.
Therefore there is all the more reason why we should stress, whenever possible, that bodies connected with the European Union or the European Commission, as well as all other bodies which perform an official function, and this includes the European Parliament, should work as transparently and as openly as possible. This means the proposals that expert groups, too, should work in line with these requirements and with as much openness and transparency as possible are fully justified and warranted. This is necessary to eliminate possible conflicts of interest and to eliminate possible activity on behalf of particular interests when we do not know of this and when these actions may influence decisions which are important for the whole European Union.
on behalf of the EFD Group. - Mr President, last October this Parliament introduced six new directives giving the EU powers to regulate the UK financial industry. On 7 February, I submitted a written question to the Commission advising it of one aspect of the UK Companies Act 1976. Section 27 of the Act gives a significant exemption to just one company, the Bank of England Nominees Limited. This exemption means that the identities of the shareholders of the Bank of England are kept secret.
I have asked the Commission if this exemption contravenes EU law and if the new regulatory bodies will have the power to require the disclosure of the names of the Bank of England's shareholders. Of course, I and my party do not want any EU law, but the Commission and the British Government do. Presumably then, the Commission should ensure that its law is equally, consistently and transparently applied throughout its empire.
(DE) Mr President, I am delighted that you are here today, Commissioner, because your efforts over the years for which you were responsible for this area achieved widespread recognition. Nonetheless, you know from your own experience that there is still a very long way to go.
It is vitally important that people who sit on expert groups are subject to a procedure and that sanctions can be imposed on them if they make incorrect statements. It is outrageous that people can claim to be independent when in reality they are clearly not independent. There must be sanctions for this; otherwise, what we have is a paper tiger.
My second point is the issue of who is being represented; you will be familiar with this from the business world. Here, in particular, it must surely be in the interests of the Commission to open up the groups at last to representatives of civil society. Looking at what has been achieved in respect of the financial scandals and the economic crisis it is clear that a great deal of poor advice has been given. This is something that we need to work on urgently.
(SK) Mr President, I would like to thank the group of Members for raising this urgent issue. The issue of experts does not only concern the economy. The Commission does not respect the principle of impartiality and balance in other fields either, and the resulting composition of expert groups is one-sided and does not represent the interests of all citizens.
The first example I would like to give is that, according to Eurostat, 90% of EU citizens are in favour of families consisting of a wife, a husband and their children. The Commission, however, selects only experts from organizations such as the European Women's Lobby or the Family platform, which seek to break this family model. The Commission has, in contrast, long rejected those women's organizations and experts who, just like the majority of EU citizens, do not agree with one-sided feminist theory.
Another example is the Agency for Fundamental Rights, created and financed by the Commission. The experts of this agency support a one-sided policy agenda, without trying to reach balance and objectivity. This is evidenced by the speeches of its Director in this Parliament. Even the European Commission has distanced itself from the attitudes to freedom of religion and conscience promulgated by the chairman of this agency's independent panel of experts, because it was drafted by lobbyists for pro-abortion organizations.
I believe that if an official European expert agency elevates political interests above professionalism and impartiality, it should be abolished. I could mention many more such cases. I would therefore like to add my voice to the questions that have been submitted to the Commission by the Members. I would like to ask the Commission to throw open the windows of the cabinet of experts, because the air in there is not clean, and this applies not only to the field of economics.
(FR) Mr President, the cooperation and consultations of experts put in place by the European Commission really must be irreproachable from the point of view of transparency, because this is a dangerous exercise. Indeed, members representing an interest, who are chosen according to their specific tasks and their type of expertise, may represent the same interests without, however, reflecting the general interest.
The Commission must therefore be particularly careful to ensure that they are representative, but even more so, it should encourage contradiction. I find it unacceptable that these members should include numerous NGOs that have similar interests and a similar scope. The working papers, acts and agendas of meetings should also be made public so that they can be consulted by the general public, elected representatives and entities for which the group's work does not have immediate implications but which will be affected from time to time. The unclear content of the expert groups' work cannot possibly lead to reliable results, and here I am thinking in particular of the expert groups coming under the DG Sanco.
Lastly, I believe that, in an effort to ensure the transparency of its operations, the Commission must involve Parliament in reviewing the supervision of its expert groups and similar entities.
As Article 9 of the Treaty makes clear, transparency is not just a matter for the European Commission; it concerns the people of Europe, too.
(IT) Mr President, ladies and gentlemen, in our daily parliamentary activities we realise that added value is given by access to selected information that supports our legislative role and our work of providing political direction. We make use of outside human resources - although the Commission does so much more often - to supply us with analyses and guides to the current political, social, industrial and entrepreneurial situation.
Policy, however, is made up of decisions and choices, and these remain fully in the hands of politicians. It is a matter of making choices that may be supported by expert groups endowed with a high degree of professionalism and specific levels of competence, who are capable of expressing their opinions objectively.
Hence there is a need to identify effective instruments and transparent procedures that will allow the Commission to fulfil its role with the support of these autonomous or independent expert groups. We are aware that this is an extremely problematic aspect. The 2010 plan is certainly a significant step forward, but much more needs to be done. The experts' impartiality and authority also depend on how autonomous they are and on how able they are to support political decisions fairly and loyally.
Publicity mechanisms, the web and other effective methods can be simplified even further in both the Commission and Parliament. Therefore, the right of access is good; transparency is certainly good; the balance between the right to transparency and those things that cannot be handed over or passed on or made recognisable is good; and the register of lobbyists that is to be set up soon is good.
However, we must emphasise once again that it is policy that is paramount. If the policy is credible and competent, the experts' role is one of consultancy and support. The decision will always be made by the one who takes responsibility for it.
(SK) Mr President, the European Commission has recently revised its framework document governing the operation of expert groups. Given that we are all interested not only in the best possible functioning of the institutions of the European Union, but also in the transparent and fair creation and functioning of expert and advisory bodies, we would welcome a higher degree of openness on the part of the European Commission regarding implementation of the mechanism for the selection of experts for European Commission expert groups.
Reference was made here a few moments ago to the example of the European Medicines Agency, where the list of experts actually raises doubts as to the provision of independent expert advice. Therefore, Commissioner, we should work together to prevent any doubts as to the expertise, balance and independence of our advisory bodies. If we feel that the framework for expert groups still has certain shortcomings, despite the current revision, let us give the matter some thought and try to improve it even further.
(DE) Mr President, Commissioner Barnier has admitted that some of the Commission's expert groups in the financial area are unbalanced and one-sided in their composition. At present, 11 of the 25 expert groups in the financial area are dominated by the financial industry. Some groups have more representatives of the finance industry than responsible officials. Moreover, these representatives merely have to sign a preprinted declaration that they will act in the public interest if they see a conflict of interests. Such ridiculous platitudes are hardly conducive to creating transparency and neutrality.
The situation where the reports of the European Food Safety Agency are concerned is equally concerning. The statements on risks posed by genetic modification cite manufacturers' reports and the involvement of genetic modification lobbyists is clear. The Executive Director of the most important specialist EU authority on genetically modified plants is thus working for the industry-funded International Life Sciences Institute.
In other words, EU legislation that is primarily based on statements by banks and large groups is irresponsible and dangerous for EU citizens, and should therefore be stopped immediately.
Vice-President of the Commission. - Mr President, it really warms my heart to listen to this discussion. In fact, it would be good to have some kind of memo about the history of this issue.
The Commission takes note of all these good ideas and advice on how to increase transparency. I should point out that in 2005 we launched a transparency initiative which included the question of expert groups. This was very largely my brainchild, as Mr Hans-Peter Martin has just recalled.
There have, of course, been huge changes in relation to this question, with all the websites and information now available. But you should never regard the experts as some kind of decision-makers. They are not decision-makers and they clash with each other.
It is the same issue as has just been raised in relation to genetically modified organisms. One knows that it is not just industry that is concerned. There are different groups of experts. In the last months of the last Commission I also had responsibility for security, so all information about demonstrations came to my desk. One of the last huge demonstrations was against the abolition of subsidies for tobacco producers.
So there are different views, but we are the decision-makers: the Commissioners and Members of Parliament and our Institutions. Agencies also make decisions, as do the Council and the Member State governments. Experts are not the decision-makers. There is no arithmetical link.
Yes, I am in favour of greater transparency. It is clear that some very high-level expert groups were set up only to quietly disappear because they were not able to give any advice as they held such contradictory views.
So let us work with this transparency register, which I also consider to be a great achievement, because experts and advisers are everywhere. No politician survives without advisers. Political groups have advisers and are approached by different interests, and finally it is for political decision-makers to take one stand or another. There will always be subjects where the experts will say that now you must take this or that position. This is a matter for the political decision-makers: Commissioners, parliamentarians, political groups, in accordance with the democratic system.
There is also the question of the composition of the expert groups. Many issues have been raised about composition. Who should assess whether their composition is balanced or not? The composition of the expert groups is determined by specific cases. Some people may mistakenly want to enter these expert groups to be part of the decision-making process, but expert groups are not decision-makers.
Back in 2005, as some of us remember, there really was an element of opacity and the Commission, together with Parliament, has introduced substantial changes in this regard. By this I mean the transparency register, which registers representatives of interest groups. This applies to lobbyists at Parliament and the Commission, and a lot of information is now available to assess how great their influence is and the composition of the expert groups.
Let us develop our response in this issue, but let us also not underestimate the efforts which have been made so far.
The debate is closed.
(The sitting was suspended at 11.45 and resumed at 12.00)